DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9 are pending in the application. 
	In the response filed 01/18/2021, claim 1 was amended and new claims 2-9 were added.  These amendments have been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the top surface of the seal portion is constituted by an inclined surface of which cross-section has a curved line” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claims 1 and 3:  In the final line of each of these claims, it appears that “toward the opposite side to the coupling member” should be amended to read --toward the opposite side  away from the coupling member--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see instant Figs. 5 and 6) in view of Fischer (US Patent 6,287,040; cited by Applicant in the IDS filed 03/18/2020).
	Re Claim 1:  Applicant’s Admitted Prior Art discloses a ball joint (700; see instant Figs. 5 and 6) comprising: 
a ball stud (710) having a spherical portion (see annotated Fig. 5 below) at one end (the lower end; Fig. 5) on a lower side in a vertical direction of a shaft portion (see annotated Fig. 5 below) of the ball stud; 

a coupling member (730) coupled to the shaft portion on the other end side (at the upper end; Fig. 5) of the shaft portion; and 
a dust cover (740) integrally including a deformable body portion (741), a fixed portion (743) provided on one end side of the body portion and fixed to the socket (720), and a seal portion (742) provided on the other end side of the body portion so as to slide on the shaft portion (at 710), the dust cover being made of an elastic body, wherein 
the coupling member (730) includes a shaft hole (receiving the upper shaft portion of the ball stud 710) into which the shaft portion is inserted and a gap (731) that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device (732) that pinches and fixes two surface areas sandwiching a part provided with the gap (731) in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, 
the shaft portion of the ball stud includes an annular concave portion (711; Fig. 6) and an annular convex portion (712) that is disposed at a position above the annular concave portion (711) and below a coupling part (at 730) between the shaft portion and the coupling member, 
an inner peripheral surface (at 742a; Fig. 6) of the seal portion (742) of the dust cover (740) is configured to be slidably in close contact with outer peripheral surface of the annular concave portion (711) and a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular convex portion (712), and an outer peripheral surface side of the seal portion is provided with a clamping member (see annotated Fig. 6 below) that clamps the seal portion to the shaft portion.

    PNG
    media_image1.png
    414
    839
    media_image1.png
    Greyscale

Applicant’s Admitted Prior Art fails to disclose a top surface of the seal portion facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member wherein the top surface does not include an inclined surface tapering down in diameter toward the opposite side to the coupling member.
Fischer teaches the use of a ball joint (see the embodiment of Fig. 3c) comprising a ball stud (1; Fig. 1) having a spherical portion (1.3) and shaft portion (1.6); a socket (3) having a bearing (4); a dust cover (2) including a fixed portion (at 3.1; Fig. 1) and a seal portion (at 5); and further wherein a top surface (see Annotated Fig. 3c below) of the seal portion facing a coupling portion (1.4; Fig. 1) of the shaft portion is constituted by an inclined surface (see below) generated by the seal portion tapering down in diameter toward a coupling portion (at 1.4; Fig. 1; i.e. in an upward direction) wherein the top surface does not include an inclined surface tapering down in diameter toward the opposite side to the coupling member (i.e. in a downward direction), for the purpose of preventing moisture and contaminants from entering the sealing element 2 (see Col. 4 lines 1-12).

    PNG
    media_image2.png
    388
    583
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Applicant’s Admitted Prior Art such that a top surface of the seal portion facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member wherein the top surface does not include an inclined surface tapering down in diameter toward the opposite side to the coupling member, as taught by Fischer, for the purpose of preventing moisture and contaminants from entering the sealing element.
	Re Claim 2:  Applicant’s Admitted Prior Art discloses a ball joint (700; see instant Figs. 5 and 6) significantly as claimed (see rejection of claim 1 above) except wherein a top surface of the seal portion facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member, the top surface being located in its entirety at a position lower than a coupling-member-side edge of the inner peripheral 
Fischer teaches the use of a ball joint (see the embodiment of Fig. 3c) comprising a ball stud (1; Fig. 1) having a spherical portion (1.3) and shaft portion (1.6); a socket (3) having a bearing (4); a dust cover (2) including a fixed portion (at 3.1; Fig. 1) and a seal portion (at 5); and further wherein a top surface (see Annotated Fig. 3c above) of the seal portion facing a coupling portion (1.4; Fig. 1) of the shaft portion is constituted by an inclined surface (see above) generated by the seal portion tapering down in diameter toward a coupling portion (at 1.4; Fig. 1; i.e. in an upward direction), the top surface being located in its entirety at a position lower than a coupling-member-side edge (at 1.2; see Annotated Fig. 3c above) of the inner peripheral surface (2.1) of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the shaft portion, for the purpose of preventing moisture and contaminants from entering the sealing element 2 (see Col. 4 lines 1-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Applicant’s Admitted Prior Art such that a top surface of the seal portion facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member, the top surface being located in its entirety at a position lower than a coupling-member-side edge of the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion, as taught by Fischer, for the purpose of preventing moisture and contaminants from entering the sealing element.
Re Claim 3:  Applicant’s Admitted Prior Art discloses a ball joint (700; see instant Figs. 5 and 6) significantly as claimed (see rejection of claim 1 above) except wherein a top surface of the seal portion facing the coupling member is constituted by an inclined surface extending from a coupling-member-side edge of the inner peripheral surface of the seal portion which is 
Fischer teaches the use of a ball joint (see the embodiment of Fig. 3c) comprising a ball stud (1; Fig. 1) having a spherical portion (1.3) and shaft portion (1.6); a socket (3) having a bearing (4); a dust cover (2) including a fixed portion (at 3.1; Fig. 1) and a seal portion (at 5); and further wherein a top surface (see Annotated Fig. 3c above) of the seal portion facing a coupling portion (1.4; Fig. 1) of the shaft portion is constituted by an inclined surface (see above) extending from a coupling-member-side edge (at 1.2; see above) of the inner peripheral surface (2.1) of the seal portion which is configured to be slidably in close contact with an outer peripheral surface of the shaft portion and increasing in diameter toward the opposite side to the coupling member (i.e. in a downward direction), for the purpose of preventing moisture and contaminants from entering the sealing element 2 (see Col. 4 lines 1-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Applicant’s Admitted Prior Art such that a top surface of the seal portion facing the coupling member is constituted by an inclined surface extending from a coupling-member-side edge of the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion and increasing in diameter toward the opposite side to the coupling member, as taught by Fischer, for the purpose of preventing moisture and contaminants from entering the sealing element.
Re Claim 4:  Applicant’s Admitted Prior Art, as modified in view of Fischer for claim 1 above, discloses a ball joint wherein the top surface of the seal portion is constituted by a tapered surface (as taught by Fischer; see “inclined surface” in the Annotated Fig. 3c above).
Re Claim 5:  Applicant’s Admitted Prior Art, as modified in view of Fischer for claim 1 above, discloses a ball joint wherein the top surface of the seal portion is constituted by an inclined Fischer; see “curved line” in the Annotated Fig. 3c above).
Re Claim 6:  Applicant’s Admitted Prior Art further discloses a ball joint wherein the inner peripheral surface of the seal which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion (712) is constituted by a cylindrical surface (see the “upper cylindrical surface” in the annotated Fig. 6 above).
Re Claim 7:  Applicant’s Admitted Prior Art further discloses a ball joint wherein the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular concave portion (711) is constituted by a surface protruding radially inwardly (see the “surface protruding radially inwardly” in the annotated Fig. 6 above).
Re Claim 8:  Applicant’s Admitted Prior Art further discloses a ball joint wherein the inner peripheral surface of the seal portion has a surface (see the “lower cylindrical surface” in the annotated Fig. 6 above) which is configured to be slidably in close contact with an outer peripheral surface of the shaft portion below the surface which is configured to be slidably in close contact with the outer peripheral surface of the annular concave portion (711).
Re Claim 9:  Applicant’s Admitted Prior Art further discloses a ball joint wherein the entire inner peripheral surface (at the “upper cylindrical surface”, the “surface protruding radially inwardly” and the “lower cylindrical surface” shown in the annotated Fig. 6 above) of the seal portion is configured to be slidably in close contact with the outer peripheral surface of the shaft portion.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection given in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the new grounds of rejection was necessitated by the newly added claim limitations of amended claim 1 and new independent claims 2 and 3.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678